'In a probate proceeding, the executors appeal from so much of a decree of the Surrogate’s Court, Westchester County, entered July 6, 1965, admitting the propounded will to probate as allowed a fee of $1,000 to the special guardian for infant legatees. Decree modified, on the facts, by reducing the allowance to the special guardian from $1,000 to $500. As so modified, decree, insofar as appealed from, affirmed, without costs. On this record we believe the $1,000 allowance is excessive and $500 would be ample compensation for the special guardian.
Beldock, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.